 


109 HR 288 IH: Civil Rights Amendments Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 288 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mr. Towns introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Civil Rights Act of 1964 and the Fair Housing Act to prohibit discrimination on the basis of affectional or sexual orientation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Civil Rights Amendments Act of 2005. 
2.Amendments to civil rights act of 1964 
(a)Public accommodations 
(1)Section 201(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000a(a)) is amended by striking religion, and inserting religion, affectional or sexual orientation,. 
(2)Section 202 of such Act (42 U.S.C. 2000a–1) is amended by striking religion, and inserting religion, affectional or sexual orientation.. 
(b)Public facilitiesSection 301(a) of such Act (42 U.S.C. 2000b(a)) is amended by striking religion, and inserting religion, affectional or sexual orientation,. 
(c)Federally assisted programsSection 601 of such Act (42 U.S.C. 2000d) is amended by striking color, and inserting color, affectional or sexual orientation,. 
(d)Equal employment opportunities 
(1)Sections 703(a), 703(b), 703(c), 703(d), 703(e), 703(h), 703(j), 704(b), 706(g), and 717(a) of such Act (42 U.S.C. 2000e–2(a), 2000e–2(b), 2000e–2(c), 2000e–2(d), 2000e–(e), 2000e–2(h), 2000e–2(j), 2000e–3(b), 2000e–5(g), and 2000e–16(a)) are amended by striking sex, each place it appears and inserting sex, affectional or sexual orientation,. 
(2)Section 717(c) of such Act (42 U.S.C. 2000e–16(c)) is amended by striking sex and inserting sex, affectional or sexual orientation,.
(3)Section 703(h) of such Act (42 U.S.C. 2000e–2(h)) is amended by striking sex the first place it appears and inserting sex, affectional or sexual orientation,.
(4)The heading of section 703 of such Act is amended by striking sex, and inserting sex, affectional or sexual orientation,. 
(e)Intervention by Attorney General in civil rights casesSection 902 of such Act (42 U.S.C. 2000h–2) is amended by striking sex and inserting sex, affectional or sexual orientation,. 
(6fDefinition; rules of interpretationTitle XI of such Act (42 U.S.C. 2000h et seq.) is amended by adding at the end the following new section: 
 
1107.Affectional or sexual orientation 
(a)DefinitionFor purposes of titles II, III, VI, VII, and IX of this Act, the term affectional or sexual orientation means male or female homosexuality, heterosexuality, and bisexuality by orientation or practice, by and between consenting adults. 
(c)Rules of interpretation 
(1)Nothing in this Act shall be construed to permit or require— 
(A)that a finding of discrimination on the basis of affectional or sexual orientation be based on any statistical differences in the incidence of persons of a particular affectional or sexual orientation in the general population as opposed to the incidence of such persons in the activity concerned; or 
(B)the use of any quota as a remedy for discrimination on the basis of affectional or sexual orientation. 
(2)Nothing in this Act shall be construed to require any person to disclose a personal affectional or sexual orientation.. 
3.Amendments to fair housing act 
(a)Housing sale and rental, residential real-estate-related transactions, and brokerage services 
(1)Section 804 of the Civil Rights Act of 1968 (42 U.S.C. 3604) is amended by striking religion, each place it appears and inserting religion, affectional and sexual orientation (as such term is defined in section 802(p)),. 
(2)Section 805 of such Act (42 U.S.C. 3605) is amended by striking religion, each place it appears and inserting religion, affectional or sexual orientation (as such term is defined in section 802(p)),.
(3)Section 806 of such Act (42 U.S.C. 3606) is amended by striking religion, and inserting religion, affectional or sexual orientation (as such term is defined in section 802(p)),. 
(b)Prevention of intimidationSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by striking religion, each place it appears and inserting religion, affectional or sexual orientation (as such term is defined in section 802(p)),. 
(c)DefinitionSection 802 of the Civil Rights Act of 1968 (42 U.S.C. 3602) is amended by adding at the end the following new subsection: 
 
(p)Affectional or sexual orientation means male or female homosexuality, heterosexuality, and bisexuality by orientation or practice, by and between consenting adults.. 
(d)Rules of interpretation 
(1)Title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) is amended by adding at the end the following new section: 
 
821.Rules of interpretation regarding affectional or sexual orientation 
(a)Findings of discrimination; quotasNothing in this Act shall be construed to permit or require— 
(1)that a finding of discrimination on the basis of affectional or sexual orientation be based on any statistical differences in the incidence of persons of a particular affectional or sexual orientation in the general population as opposed to the incidence of such persons in the activity concerned; or 
(2)the use of any quota as a remedy for discrimination on the basis of affectional or sexual orientation. 
(b)Protection of privacy rightsNothing in this Act shall be construed to require any person to disclose a personal affectional or sexual orientation.. 
(2)Title IX of such Act (42 U.S.C. 3631 et seq.) is amended by adding at the end the following new section: 
 
902.Application of rules of interpretation regarding affectional or sexual orientationThe provisions of this title are subject to the rules of interpretation described in section 821 of this Act.. 
 
